ACCEPTED
                                                                                                                   03-14-00027-CV
                                                                                                                           3856011
                                                                                                          THIRD COURT OF APPEALS
                                                                                                                    AUSTIN, TEXAS
                                                                                                              1/22/2015 9:35:45 AM
                       Rosemary Lehmberg  Travis County District Attorney                                        JEFFREY D. KYLE
                                                                                                                            CLERK
                              P.O. Box 1748 Austin, Texas 78767  Telephone: 512-854-9400  Fax: 512-854-9695



                                                                                                   FILED IN
                                                                                            3rd COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
January 22, 2015                                                                            1/22/2015 9:35:45 AM
                                                                                              JEFFREY D. KYLE
                                                                                                    Clerk
Mr. Jeffrey D. Kyle, Clerk
Third Court of Appeals
P.O. Box 12547, Capitol Station
Austin, Texas 78711

Re:    Court of Appeals Number: 03-14-00027-CV
       Trial Court Cause Number: J-31,485
       Styled: In the Matter of J.M.

Dear Mr. Kyle:

This is to acknowledge receipt of your notice, dated January 21, 2015, that the above-referenced cause has
been set for oral argument on Wednesday, February 11, 2015, at 9:00 A.M.

Please inform the Court that the State will be represented at the scheduled time by M. Scott Taliaferro.


Sincerely,
/s/ M. Scott Taliaferro
M. Scott Taliaferro
Assistant District Attorney
State Bar No. 00785584
P.O. Box 1748
Austin, Texas 78767
(512) 854-9400
Fax No. (512) 854-4810
Scott.Taliaferro@traviscountytx.gov
AppellateTCDA@traviscountytx.gov


MST:vb


cc: Linda Icenhauer-Ramirez
    Attorney at Law
    ljir@aol.com




                           Criminal Justice Center  509 West 11th Street  Austin, Texas 78701